07/30/2020



           IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 20-0022


                                  No. DA 20-0022

ERIC VALLEJO,

             Petitioner and Appellant,
      v.

STATE OF MONTANA,
MONTANA DEPARTMENT OF JUSTICE,
MOTOR VEHICLE DIVISION,

             Defendant and Appellee.

                                     ORDER


      Upon consideration of the State’s Petition to Permit Student Practice Under

the Montana Student Practice Rule, and good cause appearing therefor,

      IT IS HEREBY ORDERED that Mariah Johnson shall be allowed to

practice before this Court in our Cause Number DA 20-0022 under, and subject to

the restrictions of, the Montana Student Practice Rule.

      IT IS FURTHER ORDERED that the Clerk of this Court mail a copy of this

Order to all counsel of record.




MP



                                                                      Electronically signed by:
                                                                            Mike McGrath
                                                               Chief Justice, Montana Supreme Court
                                                                            July 30 2020